Citation Nr: 1217168	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  06-24 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1944 to August 1948.  The Veteran died in April 1981.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In April 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional develop, to include a medical opinion.  The action specified in the April 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 1981.  His death certificate lists the cause of death as cardio-respiratory arrest due to or as a consequence of carcinoma of the pancreas.  

2.  At the time of the Veteran's death, the Veteran was not service connected for any disability.

3.  The preponderance of the evidence does not establish that a service connected disability was either the principal or a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused or substantially or materially contributed to by a disability incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection for the Cause of the Veteran's Death

The Veteran died in April 1981.  His death certificate lists the cause of death as cardio-respiratory arrest due to or as a consequence of carcinoma of the pancreas.  

The appellant has asserted that the Veteran developed pancreatic cancer as a result of exposure to ionizing radiation during his active naval service from November 1944 to August 1948

To establish service connection for the cause of the Veteran's death, the evidence must show that the fatal disease was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2011). 

A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death.  Generally, a service- connected disability, particularly one not materially affecting a vital organ, would not be held to have contributed to death primarily due to an unrelated disability.  38 C.F.R. § 3.312(c). 

Service connection for the cause of a veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  See 38 C.F.R. § 3.309(d)(3)(i),(ii).

Diseases presumptively service connected for radiation- exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  See 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Here, there is no evidence that the Veteran meets the requirements to be considered a "radiation-exposed veteran."  That is, there is no evidence of onsite participation in a test involving the atmospheric detonation of a nuclear device.  There is also no evidence that the Veteran took part in the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or that he was interned as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.

However, if a veteran does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R.  § 3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer become manifest 5 years or more after exposure.  See 38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  See 38 C.F.R. § 3.311(a)(2). In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii).

Here, the Veteran suffered from pancreatic cancer that spread to his lungs and liver.  There is no evidence of cancer in service or within one year of service.  The Veteran's cancer was not diagnosed until 1980, more than thirty years after separation from service, and the Board can find no evidence in the available medical evidence that any of the Veteran's treatment providers attributed his cancer to service.  

However, pancreatic cancer, lung cancer, and liver cancer are all considered "radiogenic diseases" under 38 C.F.R. § 3.311 and the appellant has alleged that the Veteran had exposure to ionizing radiation.  While the appellant appears to concede that the Veteran and the ships on which he served did not directly participate in atmospheric testing or the occupation of Japan, she has argued that because the ships on which the Veteran served traveled frequently through the Pacific, including stops in Japan, the Veteran was exposed to radiation that had contaminated the air, water, and other aspects of the environment.  

She also appears to suggest that the Veteran was involved in scuttling a ship that was contaminated by radiation, referring to a ship log for USS LCT 86 that states that the vessel was recommended to be stripped and sunk.  However, not only is there no evidence in the Veteran's service personnel records that can establish if he was involved in stripping and sinking the LCT 86, there is nothing in the record to establish that LCT 86 was scuttled because it was contaminated by radiation.  A quick search of the internet reveals a number of articles about retired naval vessels that were scuttled to create artificial reefs.  Decommissioned ships could also provide targets for testing new weapons and in the cases of some ships, the cost of dismantling the ship for scrap metal may exceed the value of the parts.  Thus, absent additional evidence, the fact that the LCT 86 was decommissioned and sunk appears to have little relevance to the appellant's claim.  

In April 2011, the Board referred the claim to the Under Secretary of Public Health for preparation of a dose estimate, to the extent feasible, and the Chief Public Health and Environmental Hazard Officer or other suitably qualified person, for a medical opinion as to whether it is at least as likely as that the Veteran's pancreatic cancer was the result of exposure to ionizing radiation.  

In July 2011, the Director of Environmental Agents Service, Dr. T.W., opined that it is "unlikely" that the Veteran's pancreatic cancer can be attributed to exposure to ionizing radiation while in military service.  Dr T.W. explained that:

While there may be a connection between some levels of radiation exposure and pancreatic cancer, there is no documented radiation exposure in the Veteran's record.  There is only anecdotal evidence to suggest the Veteran might have been exposed to radiation.  Even if there was some exposure due to background radiation, we are confident it did not reach a level significant to the causation of pancreatic cancer, as the highest does we have seen in our experience is that of 18 rem in some veterans who were present at nuclear tests (this Veteran was not present at such test).  The Bier V report of the National Academy of Sciences has indicated that "excess mortality from the disease has been observed inconsistently in irradiated human populations and has borne no clear relationship to dose or time after radiation."  Smoking appears to have a dose related effect on the risk of pancreatic cancer, with smokers having about two to four times higher risk than non-smokers.  There is a 35-pack-year history of smoking.

The Board finds this expert opinion to be highly probative evidence against the Veteran's claim.  

The Board realizes that the appellant sincerely believes that the Veteran's pancreatic cancer was caused by exposure to ionizing radiation in service; however, she has not demonstrated that she has any knowledge or training in determining the etiology of such conditions.  In other words, she is a layperson, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the appellant seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran developed pancreatic cancer due to his alleged radiation exposure in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the appellant's opinion of the etiology of the Veteran's current disability is not competent evidence and is entitled to low probative weight.

Unfortunately, the appellant has not submitted a competent medical or scientific opinion in support of her claim.  Her case is based solely on her unsubstantiated speculation about how the Veteran could have been exposed to radiation during his military service.  

The Board is sympathetic to the fact that the appellant wants some explanation for why the Veteran died.  In this regard, it is important to note that no one is suggesting that it is "impossible" for the Veteran's cancer to be the result of radiation exposure.  However, we cannot grant this claim based on a "possible" standard.  The appellant must establish that it is at least as likely as not (fifty percent or greater) that the Veteran's pancreatic cancer was caused by radiation exposure in service or some other cause related to service.

Here, even if the Board assumes that the Veteran was exposed to radiation because the ship on which he served passed through an area of contamination (a fact which is possible based on what we know about where the ships he served on traveled, but by no means conclusively established, and clearly not indicated in this record), a VA medical expert has opined that the extent of the Veteran's exposure was minimal and "did not reach a level significant to the causation of pancreatic cancer."  Instead, Dr. T.W. suggests that the Veteran's smoking was a more likely cause of his cancer, noting that the Veteran had a 35-pack-year habit and that smoking significantly increases the risk of developing pancreatic cancer.  

The appellant has not presented any contrary evidence.  Accordingly, the Board must find that a preponderance of the evidence is against the Veteran's claim.  A service connected disability, including in-service radiation exposure, did not cause or substantially contribute to the Veteran's death and entitlement to service connection for the cause of the Veteran's death must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In a claim for dependency and indemnity compensation (DIC) benefits, section5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the duty to notify was satisfied by letters sent to the appellant in February 2005 and May 2011.  These letters informed the appellant of how to substantiate her claim for DIC benefits, as well as VA and the appellant's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns effective dates.  

However, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in May 2011.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in October 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records and service personnel records, as well as ship and deck logs.  The appellant has submitted private medical records.  A VA medical opinion was also obtained in July 2011.  The opinion is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that the Under Secretary for health was unable to provide a specific dose estimate of the Veteran's alleged radiation exposure.  However, in light of the fact that there is no documented radiation exposure in the Veteran's record, the Board finds that a more specific estimate could not feasibly be provided.  The Director, Environmental Agents Service opined, "even if there was some exposure due to background radiation, we are confident it did not reach a level significant to the causation of pancreatic cancer."  Thus, the Board finds that the question of whether the Veteran's pancreatic cancer was related to ionizing radiation exposure in service has been adequately developed.

In a May 2009 letter, the appellant also reported that the Veteran received disability benefits from the Social Security Administration (SSA) beginning in September 1980.  However, it has now been more than thirty years since the Veteran's death, meaning that the Veteran's SSA claims folder has likely been destroyed, and even if it exists, the appellant has not explained how any records the SSA has would support her claim regarding radiation exposure in service decades before the SSA decision.  The connection is nonexistent.  Accordingly, the Board finds that it is not necessary to attempt to obtain these records.  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


